Citation Nr: 0512035	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  97-03 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
residuals of a left middle finger injury, muscle strain of 
the right thigh and trapezius, pneumonia, and bronchitis, to 
include whether a timely Substantive Appeal was received.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a stomach 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disability of the 
right wrist and hand.

7.  Entitlement to service connection for ingrown toenails of 
both great toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1979 and from January 1980 to March 1987.  This 
matter arises from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles California, which denied service connection for 
ingrown toenails of both great toes and which determined that 
the veteran had failed to submit new and material evidence to 
reopen the claim of service connection for low back 
disability, bilateral hearing loss, tinnitus, a stomach 
disability, and a disability of the right wrist and hand.  

The veteran was afforded a personal hearing in August 1998 at 
the local RO before the undersigned veterans law judge.  A 
transcript of the hearing is associated with the claims 
folders.

The Board remanded this matter in February 1999 for the 
purpose of obtaining additional evidence and to correct 
specified procedural complications.  The matter was returned 
to the Board in November 2004 for appellate consideration.

The issues of entitlement to service connection for low back 
disability and stomach disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The RO issued a rating decision in September 1996 that 
denied service connection for an eye disability, residuals of 
a left middle finger injury, and muscle strain of the right 
thigh and trapezius; notice of the decision was mailed to the 
veteran on October 4, 1996.

3.  Following receipt of a Notice of Disagreement (NOD), a 
Statement of the Case (SOC) was mailed to the veteran on 
December 5, 1996, which addressed the issues of service 
connection for an eye disability, residuals of a left middle 
finger injury, and muscle strain of the right thigh and 
trapezius.

4.  Neither the veteran nor his representative submitted any 
written statement during the remainder of the one-year appeal 
period following notification of the September 1996 rating 
decision, which could be construed as a substantive appeal on 
the issues of service connection for an eye disability, 
residuals of a left middle finger injury, and muscle strain 
of the right thigh and trapezius.

5.  The RO issued a rating decision in June 2003 denying 
service connection for pneumonia and bronchitis; notice of 
the decision was mailed to the veteran on 
July 30, 2003.

6.  Following receipt of a NOD, an SOC was mailed to the 
veteran on July 7, 2004, which addressed the issue of service 
connection for pneumonia and bronchitis.

7.  Neither the veteran nor his representative submitted any 
written statement during the one-year appeal period following 
notification of the June 2003 rating decision or within 60 
days of the July 2004 SOC, which could be construed as a 
substantive appeal on the issue of service connection for 
pneumonia and bronchitis.

8.  A RO rating decision was issued in June 1989 that denied 
service connection for low back disability, bilateral hearing 
loss, tinnitus, a stomach disability, and a disability of the 
right wrist and hand; the veteran did not appeal this 
decision within one year of being notified.

9.  In August 1994, the RO issued a decision that determined 
that the veteran had failed to submit new and material 
evidence to reopen the claim of service connection for low 
back disability, bilateral hearing loss, and tinnitus; the 
veteran did not appeal this decision within one year of being 
notified.

10.  The evidence received since the August 1994 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for low back disability.

11.  The evidence received since the August 1994 RO decision 
is either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral hearing loss.  

12.  The evidence received since the August 1994 RO decision 
is either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for tinnitus.  

13.  The evidence received since the June 1989 RO decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered to fairly decide the merits of the claim 
for service connection for residuals of a stomach disability.

14.  The evidence received since the June 1989 decision is 
either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a disability of the right wrist and hand.  

15.  The medical evidence of record does not show a current 
disability of ingrown toenails of the great toes that could 
be related to service.


CONCLUSIONS OF LAW

1.  In the absence of a timely filed Substantive Appeal, the 
Board is without jurisdiction to consider, on the merits, the 
claims for service connection for an eye disability, 
residuals of a left middle finger injury, muscle strain of 
the right thigh and trapezius, pneumonia, and bronchitis.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203, 20.302, 20.303, 20.304 (2004).

2.  The June 1989 rating action that denied service 
connection for a stomach disability and a disability of the 
right wrist and hand is final.  38 U.S.C. 4005(c) (1988); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

3.  The August 1994 rating action that denied service 
connection for low back disability, bilateral hearing loss 
and tinnitus is final.  38 U.S.C.A. § 7105 (West 1991 & 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994 & 2004).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

5.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss, and the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

6.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus, and the claim is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

7.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a stomach 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

8.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a disability of the right wrist and hand, and 
the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2001).

9.  Chronic disability exhibited by ingrown toenails of both 
great toes was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in August 2001, the RO advised the veteran 
of the essential elements of Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
reopen his claims for service connection, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The September 1996 rating decision, December 1996 statement 
of the case (SOC), and January 2004 supplemental statement of 
the case (SSOC) collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to reopen his claims for service 
connection.  The January 2004 specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Notice has also been provided concerning the issue of whether 
a timely substantive appeal was filed on the issues of 
service connection for an eye disability, residuals of a left 
middle finger injury, muscle strain of the right thigh and 
trapezius, pneumonia, and bronchitis.  In February 2005, a 
letter was mailed to the veteran, as well as his 
representative, advising him that the Board would be 
considering this issue.  The letter included a discussion of 
the procedural history of those claims and citation to the 
regulations pertaining to Substantive Appeals.  He was also 
apprised of the courses of action he could take in responding 
to the letter.  In this regard, the veteran's representative 
reviewed the claims file and submitted written argument on 
his behalf.  The requirements of 38 C.F.R. § 20.101(d) have 
therefore been met.

Medical records from the Loma Linda VA Medical Center (VAMC), 
Palm Desert Orthopedic Surgery, and T.T. Haider, M.D., have 
been associated with the claims folder.  Efforts were made to 
obtain treatment records from Desert Arthritis Medical Clinic 
and Las Palmas Physical Therapy Center.  However, the letters 
to those the facilities were returned to the RO as 
undeliverable.  A. Tahomouresie, M.D., reported that he could 
not find any records pertaining to the veteran.  The RO 
apprised the veteran of the unavailability of that evidence.  
A VA Field Examiner was sent to the California Worker's 
Compensation Office in May 2003 and reviewed records 
pertaining to a 1993 claim for benefits.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claims on appeal.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Timely Substantive Appeal

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. §§ 
20.302(b) and 20.303.  Any appeal which fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.  38 C.F.R. § 20.202.

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.202.  Where a statement of the 
case addresses several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
those issues or must specifically identify the issues 
appealed.  The Board will construe such arguments in a 
liberal manner, but may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed. Id; see also Roy v. Brown, 5 Vet. App. 554 
(1993).

The record shows that the RO issued a rating decision in 
September 1996 that denied service connection for an eye 
disability, residuals of a left middle finger injury, and 
muscle strain of the right thigh and trapezius.  Notice of 
the decision was provided to the veteran on October 4, 1996.  
Following receipt of an NOD, the RO mailed the veteran an SOC 
on December 5, 1996, which addressed these issues.  In 
January 1997, the RO received a Substantive Appeal that 
specifically addressed the issues of service connection for 
hearing loss, tinnitus, low back pain, an ulcer, right wrist 
and hand disability, and ingrown toenails.  No reference to 
the issues of entitlement to service connection for an eye 
disability, residuals of a left middle finger injury, and 
muscle strain of the right thigh and trapezius.  At his 
August 1998 personal hearing, the veteran expressed 
disagreement with the September 1996 rating action.  No 
correspondence was received from the veteran or his 
representative between January 1997 and August 1998 that 
addressed these issues.  In sum, there is no indication that 
the veteran filed a substantive appeal with respect to the 
issues of entitlement to service connection for an eye 
disability, residuals of a left middle finger injury, and 
muscle strain of the right thigh and trapezius within 60 days 
from the date the SOC was mailed to the veteran, which was 
December 5, 1996, or within the remainder of the one year 
period from the date of the mailing of the notification of 
the September 1996 rating decision, which was October 4, 
1996.

The Board notes that a similar course of events occurred with 
respect to the veteran's claim of service connection for 
pneumonia and bronchitis.  A rating decision was issued in 
June 2003 that denied service connection for pneumonia and 
bronchitis.  Notice of the rating decision was mailed on July 
30, 2003.  A NOD was received in August 2003.  On July 7, 
2004, the RO issued an SOC that addressed the issues of 
entitlement to service connection for pneumonia and 
bronchitis.  The next correspondence addressing the issues of 
service connection for pneumonia and bronchitis was received 
from the veteran's representative in November 2004.  There is 
no again evidence that the veteran filed a timely substantive 
appeal with respect to the issues of service connection for 
pneumonia and bronchitis.  Specifically, there is no 
indication that a substantive appeal was received within 60 
days from the date the SOC was mailed the veteran, which was 
July 7, 2004, or within one-year from the date of the mailing 
of the notification of the June 2003 rating decision.

Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the September 1996 rating decision that denied 
service connection for an eye disability, residuals of a left 
middle finger injury, and muscle strain of the right thigh 
and trapezius or the June 2003 rating decision that denied 
service connection for pneumonia and bronchitis.  The Board 
has no jurisdiction over these issues and the claims must 
therefore be dismissed.  See 38 U.S.C.A. §§ 7105, 7108; 
Rowell v. Principi, 4 Vet. App. 9 (1993) (if there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal).

New and Material Evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss become manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004). Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

Service connection for low back disability, bilateral hearing 
loss, tinnitus, a stomach disability, and a disability of the 
right wrist and hand was denied in June 1989.  Notice of the 
decision was mailed to the veteran in July 1989.  The veteran 
did not appeal the decision.  The June 1989 rating decision 
therefore became final.  38 U.S.C. 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988); currently 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004)

The veteran filed a request in May 1994 to reopen the claims 
of service connection for low back disability, hearing loss, 
and tinnitus.  By a rating action dated in August 1994, the 
RO determined that the veteran had failed to submit new and 
material evidence to reopen the claims.  In so deciding, the 
RO indicated that the veteran had not submitted any evidence 
showing current treatment or diagnosis of hearing loss or 
tinnitus.  Evidence submitted in support of the claim for 
service connection low back disability was deemed immaterial 
because it did not relate the veteran's post-service 
complaints of back pain to his active service.  As the 
veteran did not appeal the decision, the May 1994 rating 
decision became final.  38 U.S.C.A. § 7105 (West 1991 & 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994 & 2004).

Low Back and Stomach

In its June 1989 decision, the RO denied service connection 
for low back disability and a stomach problem based on the 
finding that there was no evidence of a current disability.  
Reference was made to a February 1989 VA examination report 
that indicated that the veteran did not suffer from any 
functional defect of the back.  A gastrointestinal series 
showed no abnormality of the stomach, esophagus, or duodenal 
bulb.  The evidence considered in the May 1994 decision 
consisted of a May 1993 treatment report from the Loma Linda 
VAMC, which did not associate the veteran's back problem to 
his active service.

The evidence received by VA after the May 1994 decision 
includes treatment records from the Loma Linda VAMC.  Dated 
between May 1994 and December 2003, the records document the 
veteran's routine treatment for low back pain.  The records 
show that the veteran has been variously diagnosed as having 
mechanical low back strain and/or chronic low back strain.  
Further, although there are findings related to post-service 
back injuries, there are multiple references to the veteran 
first injuring his back during active service.  

Regarding the veteran's complaints of stomach problems, the 
treatment records from the Loma Linda VAMC establish that the 
veteran has been variously diagnosed as having gastritis, 
dyspepsia, and acid reflux disease.  There are also findings 
in July 2001 that gastrointestinal problems were secondary to 
the veteran's use NSAIDS, which he takes to treat his low 
back pain.

The evidence referenced above shows that the veteran 
currently suffers from a disability of the low back, and 
suggests that the current disorder may have had its onset 
during his active military service.  The evidence also 
establishes that the veteran experiences a gastric disorder, 
and that the problem may be secondary to his back disability.  
This evidence is not cumulative or redundant of the evidence 
previously of record, since it clearly establishes a post-
service diagnosis of a disability of low back and the stomach 
and suggests that the disorders may be of service origin or 
related to a disability of service origin.  This evidence is 
also so significant that it must be considered in order to 
fairly decide the merits of the claims.  The aforementioned 
treatment records are therefore new and material; 
consequently, the claims for service connection for low back 
and stomach disability are reopened.

Hearing Loss, Tinnitus, and Right Wrist and Hand

Service connection for hearing loss, tinnitus, and a 
disability of the right wrist and hand was initially denied 
in June 1989.  The RO acknowledged that the veteran's 
discharge examination showed mild high frequency hearing 
loss.  However, following a February 1989 VA audiometric 
examination, the RO held that the veteran's hearing was 
within normal limits in both ears by VA standards.  
Similarly, although there was evidence that he had suffered a 
burn to his right hand in service, the RO noted that the 
February 1989 revealed no functional defects of the right 
hand or wrist, and that an X-ray of the right hand and wrist 
had been normal.  The RO found that service connection 
tinnitus was not warranted because there was no evidence of 
the disability during his active service.  

As noted above, the August 1994 rating decision denied 
reopening the claims of service connection for hearing loss 
and tinnitus because the veteran failed to submit any 
evidence showing current treatment or diagnosis of those 
conditions.

The evidence received by VA after the August 1994 decision 
includes treatment records and reports from the Loma Linda 
VAMC, Dr. Haider, and Palm Desert Orthopedic Surgery, and 
personal statements from the veteran.  The personal 
statements provided by the veteran are essentially 
duplicative of those he previously submitted.  They merely 
continue the veteran's argument that he suffers from hearing 
loss, tinnitus, and a disability of the right wrist and hand 
as a result of his active military service.  Further, even if 
the statements were construed as "new," the Board notes 
that lay assertions of medical status do not constitute 
competent medical evidence.  See Espiritu v. Derwinski.

Effective from November 25, 1994, a section was added to 38 
CFR Part 3 to define hearing within normal limits for rating 
purposes and to preclude service connection when hearing is 
within normal limits.  Specifically, for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz is 40 decibels or greater; or when the thresholds 
for at least three of these frequencies are 25 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  
This regulation is clearly "new."  However, in light of the 
facts of this case, which are set forth below, the addition 
of this regulation has no material affect on the veteran's 
claim.

The records received from the Loma Linda VAMC include the 
report of an audiological evaluation conducted in December 
1997. The veteran's puretone thresholds, at 500, 1000, 2000, 
3000, and 4000 Hertz, was less than 40 in all frequencies, 
and he did not show puretone thresholds of 26 or more in 3 or 
more frequencies.  His score on the Maryland CNC Test was 94 
percent in right ear and 96 percent in the left.  The 
remaining records only document the veteran's complaints of 
bilateral hearing loss.  Thus, while "new," the records and 
report are immaterial because they fail to establish that the 
veteran suffers from hearing loss disability for VA purposes, 
which was the basis of the 1989 denial.  

The records from Loma Linda also include references to 
complaints of tinnitus.  However, no findings were made 
regarding the etiology of the disorder.  Again, while this 
evidence is "new," the records are not material because 
they only document the veteran's post-service complaints and 
treatment for tinnitus.  

The records from the Loma Linda VAMC are neither new nor 
material to the veteran's claim for service connection for a 
disability of the right hand and wrist because they fail to 
document the treatment or diagnosis of a right hand/wrist 
disability.  The records from Dr. Haider and Palm Desert 
Orthopedic Surgery are also immaterial for this reason.

The evidence received since the June 1989 and August 1994 RO 
decisions is therefore cumulative of evidence considered in 
those decision or is plainly immaterial, and does not relate 
to an unestablished fact necessary to substantiate the 
claims.  The veteran has not submitted any competent medical 
evidence demonstrating that he has hearing loss for VA 
purposes, that his tinnitus is related to active service, or 
that he currently suffers from a disability of the right 
wrist and hand.  The veteran's attempt to reopen his claims 
for entitlement to service connection for bilateral hearing 
loss, tinnitus, and a disability of the right hand and wrist 
must fail.

Service Connection

As previously noted, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records show that the veteran was seen in 
July 1984 for complaints of pain of the left big toe.  The 
nail of the first digit of the left foot was growing into the 
skin.  However, the skin was not penetrated.  The assessment 
was "pressure from nail."  The veteran's discharge 
examination indicated that his feet were normal.  

The medical evidence also includes treatment records and 
reports from the Loma Linda VAMC, Dr. Haider, and Palm Desert 
Orthopedic Surgery.  Dated between May 1994 and December 
2003, those records document the veteran's treatment for 
multiple health problems including, but not limited to, low 
back pain, rhinitis, and delusional disorder.  The records 
contain, however, no evidence of complaints, treatment, or 
diagnosis of a disability manifested by ingrown toenails.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The mere fact that the veteran was treated for an ingrown 
toenail of the left great toe in service is insufficient to 
establish a claim of service connection.  Although the 
veteran has expressed his own opinion that he currently 
suffers from ingrown toenails of both great toes, the Court 
has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

The duty to assist the veteran by affording him an 
examination has not been invoked in this case.  A medical 
examination is only needed when such an examination is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d) does not require an examination to determine the 
presence of a current disability.  In fact, the statute 
strongly suggests that there must be competent evidence that 
the veteran has a current disability or persistent or 
recurrent symptoms of a disability before an examination can 
be ordered.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection ingrown toenails of both great 
toes and that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

As the veteran did not submit a timely and adequate 
substantive appeal with a September 1996 rating decision that 
denied service connection for an eye disability, residuals of 
a left middle finger injury, and muscle strain of the right 
thigh and trapezius; the claim is dismissed.

As the veteran did not submit a timely and adequate 
substantive appeal with a June 2003 rating decision that 
denied service connection for pneumonia and bronchitis; the 
claim is dismissed.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for low back disability is granted.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for tinnitus and 
the claim is not reopened.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for a stomach disability is granted.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a disability 
of the right hand and wrist and the claim is not reopened.

Entitlement to service connection for ingrown toenails of 
both great toes is denied.

REMAND

The record shows that the veteran was treated for complaints 
of back pain in service.  Post-service evidence documents 
that he has been diagnosed as having chronic low back strain 
and/or mechanical back strain.  Although there are multiple 
notations to the veteran injuring his back in a 1990 
workplace accident, there are also references to the 1990 
injury being a "re-injury" and to veteran having an initial 
back injury in service.  The Board therefore finds that a VA 
examination is warranted in order to determine the etiology 
of the veteran's current low back disability.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The present claim for 
service connection for a stomach disability clearly depends 
on a determination as to whether service connection for low 
back disability is warranted.  As noted above, the record 
shows that the veteran suffers from gastrointestinal problems 
(gastritis, dyspepsia, and acid reflux disease) due to NSAIDS 
that he takes for his back condition.  Accordingly, the Board 
finds that the issue of service connection for low back 
disability is inextricably intertwined with the issue of 
secondary service connection for a stomach disability, and 
must be resolved prior to the Board's consideration of the 
secondary service connection claim.

In light of the above, this case is REMANDED to the RO for 
the following development:

1. The RO should schedule the veteran for 
a VA examination to determine the extent 
and etiology of any currently present 
disability of the low back.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or greater 
probability that any current disability 
of the low back is etiologically to any 
incident, accident, or injury occurring 
during active service.  The examiner's 
attention should be directed May 1993 and 
March 1994 reports from J. Rabinovich, 
M.D., which address post-service injuries 
of the back.  The rationale for all 
opinions expressed must also be provided.

2.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the January 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA. Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


